Citation Nr: 1542324	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  08-24 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a cerebrovascular accident (CVA or stroke).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active duty from July 1970 to August 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned in October 2012.  A transcript of that hearing is of record.

This case was previously before the Board in January 2013, when it was remanded for further development.


FINDING OF FACT

The weight of the evidence does not establish residuals of a cerebrovascular accident as a result of any care or treatment by VA.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a cerebrovascular accident have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the VA failed to diagnose and treat his CVA symptoms in a timely manner, thereby causing his CVA.  He therefore contends that he is entitled to compensation under the provisions of 38 U.S.C.A § 1151.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R.  § 3.303(a) (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  

A disability is a qualifying additional disability if it was not the result of the Veteran's willful misconduct and either: 

1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  38 U.S.C.A. § 1151 (West 2014).

The first element of a claim under 38 U.S.C.A. § 1151 is whether the Veteran has an additional disability as a result of VA care or treatment.  See 38 C.F.R. § 3.361 (2015).  If an additional disability is present, the issue then becomes whether the VA procedure actually caused the additional disability.  Id.  

However, it is important for the Veteran to understand that causation, alone, is not sufficient to warrant compensation under 38 U.S.C.A. § 1151; rather, the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Preliminarily, the Board notes that the Veteran asserts that he presented with CVA symptoms to the VA facility in Beaumont, Texas, in April 2004.  He essentially contends that VA providers were negligent in not admitting him to the hospital at that time, and that he experienced a CVA on April 18, 2004 due to this negligence.

The Veteran does not assert that his stroke was directly related to his active duty service and nothing indicates such connection.  Accordingly, entitlement to service connection on a direct basis is denied.

The evidentiary record shows that on April 3, 2004, the Veteran reported to the private Doctors Hospital with complaints of right extremity weakness.  The only record from that facility that is currently in the claims file is a computerized tomography (CT) scan report and chest X-ray report, which were normal for the head and chest.

Two days later, on April 5, 2004, the Veteran presented to the Beaumont VA Medical Center (VAMC). The Veteran, at that time, reported having his hand injured in the closing of a car door, and he had prescriptions from Doctors Hospital that he wanted filled by VA.  A radiographic study of the hand was done, with normal results, and the VA treating physician also noted that there had been an X-ray done of the hand at Doctors Hospital on April 3rd (which was also normal).  

The Veteran's medication plan was laid out, advice was given regarding diet, and he was encouraged to follow-up with two physicians who were treating him for the "work-related injury."

Here, the Board notes that no impression or diagnosis of a CVA, or stroke symptoms, was made on either April 3, 2004 or April 5, 2004.  It is important for the Veteran to understand that this evidence, both the private record and the VA record, provides evidence against this claim, indicting no problem or indication of a problem related to the CVA.  A hand injury is instead indicated. 

On April 18, 2004, the Veteran reported to St. Mary's Hospital, a private facility, with complaints of right upper extremity weakness.  He was assessed as having had a CVA on April 18, 2004, and he was transferred to the VA Medical Center (VAMC) in Houston, Texas the same day.  The Veteran was an inpatient at VAMC Houston until discharge on April 29, 2004, as was in treatment for post-CVA manifestations.  He was discharged with no restrictions.     

While at the VAMC, the Veteran reported that, on April 16, 2004, he visited Doctors Hospital with complaints of visual hallucinations.  Here, the Board acknowledges that no such records have been found - Renaissance Hospital, Grove Inc., was contacted by VA on March 4, 2013, and VA received a negative reply on March 26, 2013 (the hospital had no records pertaining to the Veteran).

Per his medical records, the Veteran's CVA residuals consist of right sided facial droop and his right arm being weaker than the right leg (as evaluated by VA in June 2004), and coughing when attempting to sing at a higher pitch (see January 24, 2007).  His speech was judged on multiple occasions to be easily intelligible and voice within normal limits (Id.).  By December 2004, the Veteran's right-side weakness was noted as "minimal" (see December 15, 2004, VA treatment note).  

The Board notes that none of the medical records mention the April 5, 2004, to be a moment when the Veteran's CVA symptoms could have been "caught," and the stroke could have been prevented.  The records point to the fact that the Veteran experienced a CVA on April 18, 2004, which was likely related to his long-standing hypertension.  

In sum, the most probative evidence of record shows that although the Veteran did have a CVA and some residuals, this disability was not caused by VA treatment (or, as claimed by the Veteran, lack thereof) in April 2004.  Negligence is simply not indicated.     

Although the Veteran sincerely believes that the CVA occurred because the VA physician he saw on April 5, 2004, did not treat his CVA symptoms, the Board must point out that the Veteran went to the VA on April 5, 2004 with a complaint of having hit his hand on a car at work, and not complaining of stroke symptoms.  The Veteran's stroke occurred later.  

In this regard, lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran has a current disability as a result of not being given a "shot" or administered a CT scan (see October 2012 hearing transcript) falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report symptoms of a CVA, but not to diagnose one, and not to determine whether the CVA was caused by the fact that VA treated the Veteran's injured right hand on April 5, 2004, and did not act to somehow prevent the stroke he was going to have two weeks later.  This is a complex medical question, and the Board finds that the Veteran cannot determine whether or not his CVA was caused by his unrelated April 5, 2004, visit and the fact that VA did nothing "catch" the stroke, as opposed to other unrelated factors.     

In sum, the Board finds that while the Veteran a CVA on April 18, 2004, and experienced some residuals thereof (at least for some period of time), the CVA and its residuals were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care, medical or surgical treatment in April 2004.

Thus, under these circumstances, the claim for compensation under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent evidence weighs against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  The VA fulfilled this duty in its August 2006 letter to the Veteran.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), service personnel records (SPRs), post-service VA and private treatment records, and the Veteran's statements. 

Here, the Board acknowledges that the Veteran has not been provided an examination in relation to his claim.  VA will provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R.  § 3.159(c)(4) (2015).  No such examination was deemed necessary in this case.  The Board stresses that the Veteran has submitted no probative medical evidence to further his contention that his CVA and its residuals were caused or aggravated his April 2004 VA clinic visit.  As there is no medical evidence in support of a nexus between the visit and the Veteran's claimed disability, the Board notes that the VA had no duty to provide an examination in this instance.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

It is imperative for the Veteran to understand that the Board has addressed the question of whether an opinion is needed in this case with great concentration.  Determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four general factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and treatment (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disability is related to VA treatment is the conclusory generalized lay statements of the Veteran, which are unsupported by even speculative medical evidence.  Further, as noted above, there is significant evidence against the Veteran's claim in this record.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a CVA and its residuals is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


